Citation Nr: 1529391	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1941 to May 1946.  He died in September 1973.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In December 2002, the RO denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In general, an unappealed decision by the agency of original jurisdiction (AOJ) becomes final one year from the date that notification of the determination is mailed to the appellant.  See 38 C.F.R. §§ 20.302(b), 20.1103 (2014).  The Appellant did not appeal the December 2002 decision, and it is now final.

In August 2011, the Appellant filed an application to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed December 2002 decision, the RO denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence received since the December 2002 decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.

3. The Veteran died on September [redacted], 1973.

4.  The Appellant was married to the Veteran at the time of his death.

5.  At the time of his death, the Veteran was not service-connected for any disability.

6.  The competent evidence of record does not relate the cause of the Veteran's death to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The December 2002 decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 20.302(b), 20.1100, 20.1103 (2014).

2.  The criteria for reopening the previously denied claim for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).

4.  The criteria for entitlement to dependency and indemnity compensation (DIC) are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant seeks to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  Implicit in the request is the contention that VA has received new and material evidence requiring the Board to reopen the previous denial of the claim.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

The Veterans Claims Assistance Act requires VA to notify a claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA must specifically provide notice as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the context of a claim for DIC, the notice must: (1) state any condition for which a veteran was service-connected at the time of death; (2) explain the evidence and information required to substantiate a DIC claim based on any previously service-connected condition; and (3) explain the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record indicates that letters mailed by the AOJ in August 2011 and October 2011 provided the Appellant with the required VCAA notice.
Duty to assist

The VCAA also requires VA to help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate her claim.  A letter of August 2011 informed the Appellant that VA would try to obtain any medical treatment records identified by the Appellant that relate to the issue of service connection for the cause of the Veteran's death.  VA also provided the Appellant with a POW questionnaire to assist in the determination of the Veteran's POW status.
The pertinent evidence of record includes military personnel records, private medical records, and statements of the Appellant.

VA has satisfied the notification and duty-to-assist provisions of the VCAA, and no additional action on the Appellant's behalf need be undertaken pursuant to the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Application to Reopen Based on New and Material Evidence

A December 2002 decision of the RO denied the claim of entitlement to service connection for the cause of the Veteran's death.  A letter accompanying the December 2002 decision notified the Appellant of the rating decision and her appellate rights.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).  Because the Appellant did not appeal the December 2002 decision and did not submit new and material evidence within one year, that decision became final.

Generally, a disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but is rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claims based upon distinctly diagnosed diseases or injuries are different claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008).  If a new claim is not based on a diagnosed disease or injury that is distinct from a claim previously considered, VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In evaluating whether new and material evidence has been received, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the time of the December 2002 decision, the evidence of record consisted of medical records, military personnel records, a marriage certificate, and statements of the Appellant.  Evidence that has been added to the record since the December 2002 decision includes military personnel records, medical records of the Veteran, a medical record of the Appellant, statements of the Appellant, and a December 2011 RO administrative decision as to the prisoner of war (POW) status of the Veteran.

The December 2002 decision denied the Appellant's claim for service connection for the cause of the Veteran's death because the evidence failed to show that the cause of the Veteran's death, congestive heart failure, related to military service.  The Appellant's August 2011 request to reopen argued for the first time that the Veteran had been a POW.  The Appeallant cited 38 C.F.R. § 3.309(c), relating to diseases specific to former prisoners of war.

The Board finds that evidence added to the claims folder since the December 2002 rating decision is sufficient to reopen the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In August 2011, the Appellant submitted an April 1946 military affidavit of the Veteran in which he stated, in part, "On Apr '42 we surrendered but upon reaching Pampanga I try to escaped [sic] and joined the civilian in going home."  Furthermore, in October 2011, the Appellant also submitted a "POW questionnaire" that contained new information as to the possible POW status of the Veteran, such as the location where he was allegedly held captive.

The evidence and assertions as to POW status are new evidence in that they were not of record at the time of the last final VA decision.  They are also material to the unestablished fact of a connection between the Veteran's cause of death and a disease or injury during military service, as the Board will explain below.

In general, in order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence, or aggravation of, a disease or injury; and (3) a causal relationship (nexus) between a veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Furthermore, if a veteran was a prisoner and was interned or detained for not less than 30 days, atherosclerotic heart disease and its complications, including congestive heart failure, shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  See 38 C.F.R.§ 3.309(c) (2014).

The new evidence relating to the possible POW status of the Veteran is material to the unestablished fact of a nexus between the cause of the Veteran's death and a disease or injury during service.  The law, as cited above, provides for certain evidentiary presumptions in cases involving prisoners of war.  This means that the legal standard for establishing a nexus between the cause of the Veteran's death and his military service could change if it is established that the Veteran was a POW.  Accordingly, the new POW evidence submitted by the Appellant is material; it relates to the evidentiary standard for proving the unestablished fact of a nexus between the cause of death and a disease or injury during service.

With new and material evidence having been received, the Board reopens the claim for service connection for the cause of the Veteran's death.

Service connection for the cause of the Veteran's death

The Appellant asserts that the Veteran's death was related to service.  She has also indicated that the Veteran was a prisoner of war.  See August 2011 application to reopen claim.

A marriage certificate shows that the Appellant and the Veteran were married in October 1957.

The Veteran's death certificate shows that he died on September [redacted], 1973.  "Cong. Heart Failure" is listed as the "disease or condition directly leading to death."

The Veteran had active duty service from August 1941 to May 1946.  There are no service treatment records indicating treatment for, or symptoms of, congestive heart failure during those years. 

There is no competent evidence to establish that congestive heart failure became manifest to a compensable degree within one year of the Veteran's separation from service in May 1946.  Therefore, the presumptive provisions for service connection for cardiovascular-renal disease as a chronic disease manifesting within one year of service separation are not applicable.  See 38 C.F.R. §§ 3.307, 3.309 (2014). 

Nor does the record indicate any post-service treatment for a heart condition.  A statement from the head of a medical center's emergency department certifies that the Veteran "was seen and examined at the Emergency Department of [the medical center] on September [redacted], 1973.  See November 2002 medical certificate.  The certificate also notes that the Veteran passed away before reaching the emergency department on that day.

The period of 27 years between the end of military service and the Veteran's death from congestive heart failure weighs against finding a relationship between the Veteran's heart condition and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Appellant's implicit argument that the Veteran's congestive heart failure is connected to his military service.  A non-expert witness is competent to testify as to symptoms or facts that the lay witness has observed and that are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also be competent to establish the etiology of a condition or a connection to military to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, however, as the etiology of congestive heart failure is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the Appellant may serve to establish an association between the Veteran's death and service.

When the Board evaluates a claim on the merits, the Justus presumption of credibility no longer attaches, and the credibility and probative value of proffered evidence must be assessed in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  This means that evidence sufficient to reopen a claim may not necessarily suffice for a grant of the sought benefit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In light of the record, the Board finds that there is no competent evidence of a link between the Veteran's service and the condition that caused his death.

The Board has also considered the appellant's contention that the Veteran was a POW and therefore is entitled to the presumption of service connection relating to former prisoners of war.  See 38 C.F.R. § 309(c) (2014).  If a veteran was a prisoner and was interned or detained for not less than 30 days, certain diseases, congestive heart failure, shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  Id.

As defined by VA, a POW is a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2014).  In determining whether an individual may be recognized as a POW, VA must accept the finding of the appropriate service department as to whether the individual was a POW during a period of war, unless a reasonable basis exists for questioning it.  See 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y)(1) (2014); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Veteran stated in an April 1946 military affidavit, "On Apr '42 we surrendered but upon reaching Pampanga I try to escaped [sic] and joined the civilian in going home."  Furthermore, in a one-page "POW questionnaire" provided to the Appellant by the RO, the Appellant stated that the Veteran was captured by, or surrendered to, Japanese forces on April 9, 1942, and that he was released by, or escaped from, Japanese forces on May 26, 1942.  When asked on the form to provide the names of persons captured with the Veteran, the Appellant wrote, "All prisoner of war soldiers are totally deceased."  See October 2011 POW questionnaire.

A March 1974 military record of the Veteran's dates of military service notes "none" in the entry relating to POW status.

In December 2011, the RO issued an administrative decision which concluded that "the Veteran may not be recognized as a former POW."  The decision noted the Veteran's April 1946 affidavit that chronicled his military service.  Also noted was the POW questionnaire completed by the Appellant, in which she asserted that the Veteran had been held captive at Camp O'Donnell in Capas, Tarlac, Philippines.  The RO concluded that the Veteran did not have POW status and cited the negative finding of the National Personnel Records Center (NPRC) in September 2011, the fact that the Veteran's name is not listed in the POW microfiche maintained by the Manila RO, and the absence of any corroborating evidence, such as War Claims Commission records or the names of individuals with whom the Veteran was incarcerated.  See December 2011 Administrative Decision of the Manila RO.

Based upon all the evidence of record, including the Veteran's 1946 affidavit as to his wartime service, the Board finds that the Veteran was not a prisoner of war as defined by VA.  Because the Veteran lacks POW status, the evidentiary presumptions relating to prisoners of war are not applicable to this case.

In conclusion, and upon consideration of the entire record, the Board finds no competent and credible evidence that a disability incurred in, or aggravated by, military service caused or contributed to the Veteran's death.  Nor can a nexus be presumed under 38 C.F.R. § 3.309(a) or § 3.309(c).  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for the cause of the Veteran's death having been submitted, the request to reopen is granted.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


